Citation Nr: 0332431	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-15 563	)	DATE
	)
	)

On appeal from the
Harry S. Truman Memorial Veteran's Hospital in Columbia, 
Missouri






THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized private medical expenses provided to the veteran 
at the Crossroads Regional Hospital on  December 18 and 19, 
2001.  





ATTORNEY FOR THE BOARD

J. Johnston, Counsel  




INTRODUCTION
The veteran is reported to have had active military duty from 
February 1972 to December 1975.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA), Harry S. Truman Memorial Veteran's 
Hospital (VAMC) in Columbia, Missouri.  The case is not ready 
for appellate review.   


REMAND

In his September 2002 Substantive Appeal, the appellant 
timely requested a personal hearing before a Veterans Law 
Judge at the VA Regional Office (RO).  The VAMC did not act 
on this request to schedule a hearing at the RO.  The VAMC 
must take appropriate steps to schedule the appellant for 
such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 20.704, 20.1304(a) (2003).  

Accordingly, to afford the veteran due process in this 
matter, this case must be REMANDED for the following action:

The VAMC should take appropriate steps to 
schedule the appellant for a personal 
hearing before a Veterans Law Judge at 
the local VA Regional Office (RO).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




